DETAILED ACTION
This communication is responsive to Application No. #16/586561 filed on September 27, 2019. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, the limitation, “transmit, via the RF transceiver, a control message to the radio unit to configured radio carriers ...” should read, “transmit, via the RF transceiver, a control message to the radio unit to configure radio carriers ...” (emphases added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9-10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et.al. (US Patent Application Publication, 2016/0270006, hereinafter, “Choi”).
Regarding claim 1, Choi teaches:
A method for configuring of a radio base station of a cellular telecommunications network, the method comprising (Choi: in a cloud RAN environment according to an embodiment of the present invention, the elements included in the eNB 150 [i.e., radio base station] are divided into the RRH [Remote Radio Head] 200 and the BBU [Base Band Unit] 300.  Fig. 9 and ¶ [0114]): 
receiving an instantaneous bandwidth (IBW) capability list from a radio unit (Choi: BBU #1 310 desiring to be connected to RRH #0 210 determines a required power which BBU #1 310 desires to be allocated (S610).  Fig. 6 and ¶ [0084], [which is similar to step S510 of Fig. 5]:  a BBU [Base Band Unit] acquires information about a specific RRH [Remote Radio Head (i.e., radio unit)] before being connected to the RRH ... The RRH information ... may contain at least one of a field for information about capacities [i.e., capability list] of the RRH ... a field for mapping information about the RRH (frequency information about the BBU, transmit power of the BBU, etc.).  Fig. 5 and ¶ [0076]) that is coupled to an antenna (Choi: the RRH 200 serving as a simple antenna has only the transmitter 212 and the receiver 214.  Fig. 9 and ¶ [0115]); and
transmitting a control message to the radio unit (Choi: The BBU #1 310 transmits a DL power allocation change request message containing information about the determined required power to RRH #0 210 via the A-GW 250 (S620).  Fig. 6 and ¶ [0085]) to configure radio carriers for the radio unit (Choi: The DL power allocation change request message may contain ... the frequency of a carrier that the BBU desires to use, a power value (or range) of a carrier required by the BBU.  Fig. 6 and ¶ [0085]), wherein the control message is based on the IBW capability list (Choi: As described above, the required power may be determined taking into consideration information about RRH #0 210 received from an A-GW 250.  Fig. 6 and ¶ [0084]).

Regarding claim 2, Choi discloses on the features with respect to claim 1 as outlined above.
Choi further teaches:  
wherein the IBW capability list includes IBW capabilities associated with a plurality of power back-off levels (Choi: The RRH information … may contain … the maximum transmit power of the RRH, … RRH supporting frequency, power headroom of the RRH (a difference between the maximum transmit power of the RRH and the current transmit power) … frequency information about the BBU, transmit power of the BBU, etc..  ¶ [0076]).

Regarding claim 5, Choi discloses on the features with respect to claim 1 as outlined above.
Choi further teaches:  
wherein the IBW capability list is stored in a memory of the radio unit (Choi: When necessary, the processor 310 may store information contained in an exchanged message in the memory 320. The RRH 200 and the BBU 300 configured as above may implement the methods of the various embodiments described above.  Fig. 9 and ¶ [0114], [which includes step S510 of Fig. 5]:  a BBU [Base Band Unit] acquires information about a specific RRH [Remote Radio Head (i.e., radio unit)] before being connected to the RRH ... The RRH information ... may contain at least one of a field for information about capacities [i.e., capability list] of the RRH ... a field for mapping information about the RRH (frequency information about the BBU, transmit power of the BBU, etc.).  Fig. 5 and ¶ [0076]).

Regarding claim 9, Choi teaches:
A network node for communication in a cellular telecommunications network, the network node comprising (Choi: in a cloud RAN environment according to an embodiment of the present invention, the elements included in the eNB 150 [i.e., radio base station] are divided into the RRH 200 and the BBU 300.  Fig. 9 and ¶ [0114]): 
a radio unit coupled to an antenna (Choi: the RRH 200 serving as a simple antenna has only the transmitter 212 and the receiver 214.  Fig. 9 and ¶ [0115]), the radio unit comprising a memory (Choi: memory 320.  Fig. 9 and ¶ [0114]) storing an instantaneous bandwidth (IBW) capability list associated with the radio unit (Choi: When necessary, the processor 310 may store information contained in an exchanged message in the memory 320. The RRH 200 and the BBU 300 configured as above may implement the methods of the various embodiments described above.  Fig. 9 and ¶ [0114], [which includes step S510 of Fig. 5]:  a BBU [Base Band Unit] acquires information about a specific RRH [Remote Radio Head (i.e., radio unit)] before being connected to the RRH ... The RRH information ... may contain at least one of a field for information about capacities [i.e., capability list] of the RRH ... a field for mapping information about the RRH (frequency information about the BBU, transmit power of the BBU, etc.).  Fig. 5 and ¶ [0076])); and
baseband processing circuitry configured to (Choi: BBU [Base Band Unit] 300.  Fig. 9 and ¶ [0114]): 
receive the IBW capability list from the radio unit (Choi: BBU #1 310 desiring to be connected to RRH #0 210 determines a required power which BBU #1 310 desires to be allocated (S610).  Fig. 6 and ¶ [0084], [which is similar to step S510 of Fig. 5]:  a BBU [Base Band Unit] acquires information about a specific RRH [Remote Radio Head (i.e., radio unit)] before being connected to the RRH ... The RRH information ... may contain at least one of a field for information about capacities [i.e., capability list] of the RRH ... a field for mapping information about the RRH (frequency information about the BBU, transmit power of the BBU, etc.).  Fig. 5 and ¶ [0076]); and
transmit a control message to the radio unit (Choi: The BBU #1 310 transmits a DL power allocation change request message containing information about the determined required power to RRH #0 210 via the A-GW 250 (S620).  Fig. 6 and ¶ [0085]) to configure radio carriers for the radio unit (Choi: The DL power allocation change request message may contain ... the frequency of a carrier that the BBU desires to use, a power value (or range) of a carrier required by the BBU.  Fig. 6 and ¶ [0085]), wherein the control message is based on the IBW capability list (Choi: As described above, the required power may be determined taking into consideration information about RRH #0 210 received from an A-GW 250.  Fig. 6 and ¶ [0084]).

Regarding claim 10, Choi discloses on the features with respect to claim 9 as outlined above.
Choi further teaches:  
wherein the IBW capability list includes IBW capabilities associated with a plurality of power back-off levels (Choi: The RRH information … may contain … the maximum transmit power of the RRH, … RRH supporting frequency, power headroom of the RRH (a difference between the maximum transmit power of the RRH and the current transmit power) … frequency information about the BBU, transmit power of the BBU, etc..  ¶ [0076]).

Regarding claim 17, Choi teaches:
A baseband processing system for operating in a cellular telecommunication network, the baseband processing system comprising (Choi: in a cloud RAN environment according to an embodiment of the present invention, the elements included in the eNB 150 [i.e., radio base station] are divided into the RRH [Remote Radio Head] 200 and the BBU [Base Band Unit] 300.  Fig. 9 and ¶ [0114]): 
baseband processing circuitry (Choi: signal processing and layer processing are controlled by the processors 310 and the memory 320 included in the BBU 300.  Fig. 9 and ¶ [0115]); and
radio-frequency (RF) transceiver, in communication with the baseband processing circuitry, to enable communication with a radio unit (Choi: the RRH 200 serving as a simple antenna has only the transmitter 212 and the receiver 214.  Fig. 9 and ¶ [0115]), and
wherein the baseband processing circuitry is configured to: 
receive, via the RF transceiver, an instantaneous bandwidth (IBW) capability list from the radio unit (Choi: BBU #1 310 desiring to be connected to RRH #0 210 determines a required power which BBU #1 310 desires to be allocated (S610).  Fig. 6 and ¶ [0084], [which is similar to step S510 of Fig. 5]:  a BBU [Base Band Unit] acquires information about a specific RRH [Remote Radio Head (i.e., radio unit)] before being connected to the RRH ... The RRH information ... may contain at least one of a field for information about capacities [i.e., capability list] of the RRH ... a field for mapping information about the RRH (frequency information about the BBU, transmit power of the BBU, etc.).  Fig. 5 and ¶ [0076]); and
transmit, via the RF transceiver, a control message to the radio unit (Choi: The BBU #1 310 transmits a DL power allocation change request message containing information about the determined required power to RRH #0 210 via the A-GW 250 (S620).  Fig. 6 and ¶ [0085]) to configured radio carriers for the radio unit (Choi: The DL power allocation change request message may contain ... the frequency of a carrier that the BBU desires to use, a power value (or range) of a carrier required by the BBU.  Fig. 6 and ¶ [0085]), wherein the control message is based on the IBW capability list (Choi: As described above, the required power may be determined taking into consideration information about RRH #0 210 received from an A-GW 250.  Fig. 6 and ¶ [0084]).

Regarding claim 18, Choi discloses on the features with respect to claim 17 as outlined above.
Choi further teaches:  
wherein the IBW capability list includes a plurality of IBW capabilities, with each IBW capability being associated with one power back-off level of a plurality power back-off levels (Choi: The RRH information … may contain … the maximum transmit power of the RRH, … RRH supporting frequency, power headroom of the RRH (a difference between the maximum transmit power of the RRH and the current transmit power) … frequency information about the BBU, transmit power of the BBU, etc..  ¶ [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Negus et.al. (US Patent Application Publication, 2017/0318571, hereinafter, “Negus”).
Regarding claim 3, Choi discloses on the features with respect to claim 1 as outlined above.
Choi does not explicitly teach:
requesting the IBW capability list from the radio unit during an initialization process, the initialization process including a carrier configuration process. 
However, in the same field of endeavor, Negus teaches:
requesting the IBW capability list from the radio unit during an initialization process (Negus: Upon completion of the initial Physical Installation step 1420, the process continues to step 1430. At step 1430, the instant IBR [Intelligent Backhaul Radio] performs scans for received signals within the bands of interest.  Fig. 14 and ¶ [0203]), the initialization process including a carrier configuration process (Negus: The IBR may also provide information about the IBR itself, including, … operational frequency capabilities, … transmitter spectrum, transmitter and receiver beam steering or nulling capabilities, radio transmission power capabilities and adjustment ranges, and the like.  Fig. 14 and ¶ [0213]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Negus above in order to allow co-band or co-channel operation with manageable interference impact. (Negus, ¶ [0026]).

Regarding claim 4, Choi discloses on the features with respect to claim 1 as outlined above.
Choi does not explicitly teach:
determining that a carrier outside of a current IBW of the radio unit is requested; and
determining a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW, and
wherein the control message includes the determined power back-off setting. 
However, in the same field of endeavor, Negus teaches:
determining that a carrier outside of a current IBW of the radio unit is requested (Negus: First, dynamic frequency selection is performed. Dynamic frequency selection predicts interference potential to select a subset of channels within desired operating band. Next, if possible, a channel/antenna selection combination is selected within the operating band where there is no potential of interfering ... If no such condition exists, the channel/antenna combination is selected with the combination of an acceptable impact risk, lowest interference [the Examiner interprets that “if not such condition exists”, meaning no channels within the desired operating band (i.e., of current IBW) are available, other (outside) channel is selected to provide minimal interference].  Figs. 14, 15 and ¶ [0285]); and
determining a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW (Negus: These techniques are then employed in a specific order of optimization, including … transmitter power adjustments.  Figs. 14, 15 and ¶ [0285]), and
wherein the control message includes the determined power back-off setting (Choi: The BBU #1 310 transmits a DL power allocation change request message containing information about the determined required power to RRH #0 210 via the A-GW 250 (S620).  Fig. 6 and ¶ [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Negus above in order to allow co-band or co-channel operation with manageable interference impact. (Negus, ¶ [0026]).

Regarding claim 12, Choi discloses on the features with respect to claim 9 as outlined above.
Choi does not explicitly teach:
wherein the baseband processing circuitry is further configured to request the IBW capability list from the radio unit during an initialization process, the initialization process including a carrier configuration process. 
However, in the same field of endeavor, Negus teaches:
wherein the baseband processing circuitry is further configured to request the IBW capability list from the radio unit during an initialization process (Negus: Upon completion of the initial Physical Installation step 1420, the process continues to step 1430. At step 1430, the instant IBR [Intelligent Backhaul Radio] performs scans for received signals within the bands of interest.  Fig. 14 and ¶ [0203]), the initialization process including a carrier configuration process (Negus: The IBR may also provide information about the IBR itself, including, … operational frequency capabilities, … transmitter spectrum, transmitter and receiver beam steering or nulling capabilities, radio transmission power capabilities and adjustment ranges, and the like.  Fig. 14 and ¶ [0213]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Negus above in order to allow co-band or co-channel operation with manageable interference impact. (Negus, ¶ [0026]).

Regarding claim 13, Choi discloses on the features with respect to claim 9 as outlined above.
Choi does not explicitly teach:
determine that a carrier outside of a current IBW of the radio unit is being required; and
determine a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW, and
wherein the control message includes the determined power back-off setting to be applied by the radio unit 
However, in the same field of endeavor, Negus teaches:
determine that a carrier outside of a current IBW of the radio unit is being required (Negus: First, dynamic frequency selection is performed. Dynamic frequency selection predicts interference potential to select a subset of channels within desired operating band. Next, if possible, a channel/antenna selection combination is selected within the operating band where there is no potential of interfering ... If no such condition exists, the channel/antenna combination is selected with the combination of an acceptable impact risk, lowest interference [the Examiner interprets that “if not such condition exists”, meaning no channels within the desired operating band (i.e., of current IBW) are available, other (outside) channel is selected to provide minimal interference].  Figs. 14, 15 and ¶ [0285]); and
determine a power back-off setting that is associated with an IBW capability that includes the carrier outside of the current IBW (Negus: These techniques are then employed in a specific order of optimization, including … transmitter power adjustments.  Figs. 14, 15 and ¶ [0285]), and
wherein the control message includes the determined power back-off setting to be applied by the radio unit Choi: The BBU #1 310 transmits a DL power allocation change request message containing information about the determined required power to RRH #0 210 via the A-GW 250 (S620).  Fig. 6 and ¶ [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Negus above in order to allow co-band or co-channel operation with manageable interference impact. (Negus, ¶ [0026]).

Claims 6, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen et.al. (European Patent Specification Publication, EP2618618B1, hereinafter, “Chen”).
Regarding claim 6, Choi discloses on the features with respect to claim 1 as outlined above.
Choi does not explicitly teach:
transmitting information from the IBW capability list to a base station controller, and
wherein the control message is further based on a schedule administered by the base station controller. 
However, in the same field of endeavor, Chen teaches:
transmitting information from the IBW capability list to a base station controller (Chen: the base station controller 44 receives a radio resource control (RRC) message …, wherein the RRC message carries the capability information indicating that dual carrier frequency/multi-carrier frequency transmission is supported.  Fig. 5 and ¶ [0048]), and
wherein the control message is further based on a schedule administered by the base station controller (Chen: 505, sending a dual carrier frequency/multi carrier frequency operating parameter to a base station through user data, the dual carrier frequency/multi carrier frequency operating parameter is used for instructing the base station to perform dual carrier frequency/multi carrier frequency scheduling for the user data on the carrier frequency indicated by the dual carrier frequency/multi carrier frequency operating parameter.  Fig. 5 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Chen above in order to further improve data transmission rate. (Chen, ¶ [0085]).

Regarding claim 11, Choi discloses on the features with respect to claim 9 as outlined above.
Choi does not explicitly teach:
report the IBW capability list to the base station controller; 
receive carrier allocation information from the base station controller based on the IBW capability list; and
generate the control message for transmission to the radio unit based on the carrier allocation information received from the base station controller. 
However, in the same field of endeavor, Chen teaches:
report the IBW capability list to the base station controller (Chen: the base station controller 44 receives a radio resource control (RRC) message …, wherein the RRC message carries the capability information indicating that dual carrier frequency/multi-carrier frequency transmission is supported.  Fig. 5 and ¶ [0048]); 
receive carrier allocation information from the base station controller based on the IBW capability list (Chen: 505, sending a dual carrier frequency/multi carrier frequency operating parameter to a base station through user data.  Fig. 5 and ¶ [0049]); and
generate the control message for transmission to the radio unit based on the carrier allocation information received from the base station controller (Chen: the dual carrier frequency/multi carrier frequency operating parameter is used for instructing the base station to perform dual carrier frequency/multi carrier frequency scheduling for the user data on the carrier frequency indicated by the dual carrier frequency/multi carrier frequency operating parameter.  Fig. 5 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Chen above in order to further improve data transmission rate. (Chen, ¶ [0085]).

Regarding claim 14, Choi discloses on the features with respect to claim 9 as outlined above.
Choi does not explicitly teach:
the baseband processing circuitry is further configured to transmit information from the IBW capability list to the base station controller; and
the control message is further based on a schedule administered by the base station controller. 
However, in the same field of endeavor, Chen teaches:
the baseband processing circuitry is further configured to transmit information from the IBW capability list to the base station controller (Chen: the base station controller 44 receives a radio resource control (RRC) message …, wherein the RRC message carries the capability information indicating that dual carrier frequency/multi-carrier frequency transmission is supported.  Fig. 5 and ¶ [0048]); and
the control message is further based on a schedule administered by the base station controller (Chen: 505, sending a dual carrier frequency/multi carrier frequency operating parameter to a base station through user data, the dual carrier frequency/multi carrier frequency operating parameter is used for instructing the base station to perform dual carrier frequency/multi carrier frequency scheduling for the user data on the carrier frequency indicated by the dual carrier frequency/multi carrier frequency operating parameter.  Fig. 5 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Chen above in order to further improve data transmission rate. (Chen, ¶ [0085]).

Regarding claim 19, Choi discloses on the features with respect to claim 17 as outlined above.
Choi does not explicitly teach:
transmit information from the IBW capability list to a base station controller; 
receive carrier allocation information from the base station controller; and 
generate the control message based on the carrier allocation information received from the base station controller. 
However, in the same field of endeavor, Chen teaches:
transmit information from the IBW capability list to a base station controller (Chen: the base station controller 44 receives a radio resource control (RRC) message …, wherein the RRC message carries the capability information indicating that dual carrier frequency/multi-carrier frequency transmission is supported.  Fig. 5 and ¶ [0048]); 
receive carrier allocation information from the base station controller (Chen: 505, sending a dual carrier frequency/multi carrier frequency operating parameter to a base station through user data.  Fig. 5 and ¶ [0049]); and 
generate the control message based on the carrier allocation information received from the base station controller (Chen: the dual carrier frequency/multi carrier frequency operating parameter is used for instructing the base station to perform dual carrier frequency/multi carrier frequency scheduling for the user data on the carrier frequency indicated by the dual carrier frequency/multi carrier frequency operating parameter.  Fig. 5 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Chen above in order to further improve data transmission rate. (Chen, ¶ [0085]).

Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Markwart et.al. (US Patent Application Publication, 2018/0288621, hereinafter, “Markwart”).
Regarding claim 7, Choi discloses on the features with respect to claim 1 as outlined above.
Choi does not explicitly teach:
transmitting information from the IBW capability list to a policy server, and wherein the control message is further based on one or more policies administered by the policy server. 
However, in the same field of endeavor, Markwart teaches:
transmitting information from the IBW capability list to a policy server (Markwart: a prerequisite to this initial grant and authorization that the DeNB [donor eNB] 30 uses to set up the backhaul network 204 is that the basic configuration information of the DeNB 30 and the RN [relay node] 20 is provided to the SAS [Spectrum Access System] entity 35 [i.e., policy server].  35. This basic configuration information can include location, network capabilities, and configuration details of the DeNB 30 and the RN 20.  Figs. 3, 4 and ¶ [0050]), and wherein the control message is further based on one or more policies administered by the policy server (Markwart: There is a spectrum resource management entity 35 such as the above-described SAS … that allows or forbids [i.e., rule/policy] the BS 20A via the BS transmitter control signal 31 to activate the transmitter for the spectrum resource and the BS 20A takes this information to steer the transmission of the UE via the UE transmitter control signal 21.  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Markwart above in order to provide additional capacity to mobile networks. (Markwart, ¶ [0023]).

Regarding claim 8, Choi discloses on the features with respect to claim 1 as outlined above.
Choi does not explicitly teach:
wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band. 
However, in the same field of endeavor, Markwart teaches:
wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band (Markwart: FIG. 1 illustrates at a high level the basic principle of both LSA [Licensed Shared Access] and CBRS [Customer Broadband Radio Service] spectrum sharing models. The base station (BS) 20A and the user equipment (UE) 10 are operating in the radio access network (RAN) where the shared spectrum resource is used ... There is a spectrum resource management entity 35 such as the above-described SAS [Spectrum Access System] … that allows or forbids the BS 20A via the BS transmitter control signal 31 to activate the transmitter for the spectrum resource.  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Markwart above in order to provide additional capacity to mobile networks. (Markwart, ¶ [0023]).

Regarding claim 15, Choi discloses on the features with respect to claim 9 as outlined above.
Choi does not explicitly teach:
transmit information from the IBW capability list to a policy server; and 
receive carrier allocation information from the policy server based on one or more policies administered by the policy server. 
However, in the same field of endeavor, Markwart teaches:
transmit information from the IBW capability list to a policy server (Markwart: a prerequisite to this initial grant and authorization that the DeNB [donor eNB] 30 uses to set up the backhaul network 204 is that the basic configuration information of the DeNB 30 and the RN [relay node] 20 is provided to the SAS [Spectrum Access System] entity 35 [i.e., policy server].  35. This basic configuration information can include location, network capabilities, and configuration details of the DeNB 30 and the RN 20.  Figs. 3, 4 and ¶ [0050]); and 
receive carrier allocation information from the policy server based on one or more policies administered by the policy server Markwart: There is a spectrum resource management entity 35 such as the above-described SAS … that allows or forbids [i.e., rule/policy] the BS 20A via the BS transmitter control signal 31 to activate the transmitter for the spectrum resource and the BS 20A takes this information to steer the transmission of the UE via the UE transmitter control signal 21.  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Markwart above in order to provide additional capacity to mobile networks. (Markwart, ¶ [0023]).

Regarding claim 16, Choi discloses on the features with respect to claim 15 as outlined above.
Choi does not explicitly teach:
wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band. 
However, in the same field of endeavor, Markwart teaches:
wherein the policy server is a spectrum access system (SAS) server that manages spectrum associated with Citizens Broadband Radio Service (CBRS) band (Markwart: FIG. 1 illustrates at a high level the basic principle of both LSA [Licensed Shared Access] and CBRS [Customer Broadband Radio Service] spectrum sharing models. The base station (BS) 20A and the user equipment (UE) 10 are operating in the radio access network (RAN) where the shared spectrum resource is used ... There is a spectrum resource management entity 35 such as the above-described SAS [Spectrum Access System] … that allows or forbids the BS 20A via the BS transmitter control signal 31 to activate the transmitter for the spectrum resource.  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Markwart above in order to provide additional capacity to mobile networks. (Markwart, ¶ [0023]).

Regarding claim 20, Choi discloses on the features with respect to claim 17 as outlined above.
Choi does not explicitly teach:
transmit information from the IBW capability list to a policy server; 
receive carrier allocation information from the policy server, the carrier allocation information being based on a policy administered by the policy server; and
generate the control message based on the carrier allocation information received from the policy server. 
However, in the same field of endeavor, Markwart teaches:
transmit information from the IBW capability list to a policy server (Markwart: a prerequisite to this initial grant and authorization that the DeNB [donor eNB] 30 uses to set up the backhaul network 204 is that the basic configuration information of the DeNB 30 and the RN [relay node] 20 is provided to the SAS [Spectrum Access System] entity 35 [i.e., policy server].  35. This basic configuration information can include location, network capabilities, and configuration details of the DeNB 30 and the RN 20.  Figs. 3, 4 and ¶ [0050]); 
receive carrier allocation information from the policy server, the carrier allocation information being based on a policy administered by the policy server (Markwart: There is a spectrum resource management entity 35 such as the above-described SAS … that allows or forbids [i.e., rule/policy] the BS 20A via the BS transmitter control signal 31 to activate the transmitter for the spectrum resource.  Fig. 1 and ¶ [0027]); and
generate the control message based on the carrier allocation information received from the policy server (Markwart: and the BS 20A takes this information to steer the transmission of the UE via the UE transmitter control signal 21.  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to include the features as taught by Markwart above in order to provide additional capacity to mobile networks. (Markwart, ¶ [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L.H.N./Examiner, Art Unit 2416

/SAI AUNG/Primary Examiner, Art Unit 2416